Case 1:20-cr-00116-KMW Document 22 Filed 09/08/20 Page 1 of 1

 

 

|

 

 

 

 

 

1 1

UNITED STATES DISTRICT COURT CRBC SPRY

DOCUMENT
SOUTHERN DISTRICT OF NEW YORK it
ee So x » © E.ECTRONICALLY FILED |
UNITED STATES OF AMERICA OC # |

-'- FILED: * WH \
-against ORDER

20 CR 116 (KMW)

NURRIDDIN WITCHER,
Defendant.

‘mS eo sn sen lec rl‘ hl edn cu eo oes ee aa, x

KIMBA M. WOOD, District Judge:

The Court will hold a telephone conference, in the above-captioned case, on Tuesday,
September 15, 2020, at 10:30 a.m.

To join the telephone conference, the parties should dial 888-363-4749, and enter access
code 1613818.

SO ORDERED.

Dated: New York, New York
September 8, 2020

cut vn. Lh
KIMBA M, WOOD
UNITED STATES DISTRICT JUDGE

 
